Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Jul. 2021 and 18 Aug. 2021 has been entered.

Claim Numbering
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The second claim numbered as claim 21 has been renumbered as claim 22.

Claim Objections
Claim 1, 7-9, and 21 are objected to because of the following informalities:  
Claim 1, line 12, after “first” and before “outer” insert “passive”
Claim 7, line 1, after “first” and before “outer” insert “passive”
Claim 7, line 2, after “second” and before “outer” insert “passive”
Claim 8, line 1, after “layer” and before “comprises” insert “further”
Claim 9, line 1: after “first” and before “outer” insert “passive”
Claim 9, line 2, after “second” and before “outer” insert “passive”
Claim 21, line 1: after “first” and before “outer” insert “passive”
Claim 21, lines 1-2, after “second” and before “outer” insert “passive”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Regarding claim 22, while there is support to recite an oxygen transmission rate of 0.01 cc(STP)/sqm/day/1 atm, there is no support to recite that the oxygen transmission rate is measured at 80% relative humidity and 90⁰C.  For support for the humidity and temperature, applicant points to page 2, lines 12-15 and page 9, lines 12-18 of the present specification.  While page 2 of the specification states that during the hot filling process, the barrier protection of EVOH and nylon 6 drastically reduced with high temperature (approximately 90 to 95⁰C) and high relative humidity (approximately 80 to 100%) and page 9 discloses that barrier capability becomes reduced with higher humidity especially at greater than 80%, there is no disclosure in these sections or anywhere else in the specification that the oxygen transmission rate is measured at 80% relative humidity and 90⁰C.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 6, this claim recites the limitation "the resin" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  “The resin” is being interpreted as “the ethylene vinyl alcohol copolymer.
Regarding claims 16 and 19, these claims depends on claim 11.  The scope of the claim is confusing given that claim 11 has been cancelled.  The examiner is interpreting claims 16 and 19 to depend on claim 10.
Further, the scope of claim 19 is confusing given that it is not clear how another second tie layer is disposed on a side opposite of the inorganic core layer in which the another second tie layer is disposed.  Based on page 4, lines 29-32 of the present specification, it is suggested that the claim be amended to recite “wherein another second tie layer is disposed on a side opposite of the inorganic core layer in which the second tie layer is disposed”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 10, 12, 14-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Beckwith et al. (US Patent Application 2009/0061061, published 05 Mar. 2009, hereinafter Beckwith) in view of Komada (US Patent Application 2001/0038894 A1, .
Regarding claims 1, 6-8, 10, 12, 14-15, and 17, Beckwith teaches a multilayer film having passive and active oxygen barrier layers (Abstract).  Beckwith teaches that the active oxygen barrier layer [barrier layer] is sandwiched between two opposing passive oxygen barrier layers [outer barrier layers] (paragraph 0026).  The active oxygen barrier layer contains polyamide (nylon) or EVOH (paragraphs 0027 and 0046) and transition metal salts (paragraphs 0013-0016), and the salts are an oxygen absorber (paragraphs 0005-0006, 0013).  Beckwith teaches that the two passive oxygen barrier layers comprise polyamide (paragraph 0010), such as nylon 6 (paragraph 0062).  Beckwith teaches that his sealant layers (outer layers) are for heat sealing the laminate to another object and this layer contains polyethylene (paragraphs 0064-0067).  Beckwith also teaches the inclusion of an outer abuse layer (paragraph 0032, Item 14 in Figure 3).  The sealant layer and abuse layer are attached via tie layers (Items 28, Figure 3) to the upper and lower passive barrier layers (Items 20, 22, Figure 3).  Beckwith teaches that his multilayer film may include one or more intermediate layers, such as adhesive layers (paragraph 0012).
Given that Beckwith teaches that the passive oxygen barrier layers (Items 20, 22) can be the same as the active oxygen barrier layer (Item 18) (paragraph 0059), given that the active oxygen barrier contains polyamide (paragraph 0046), and given that the passive oxygen barrier layers comprise polyamide such as nylon 6 (paragraph 0062), it would have been obvious to one of ordinary skill in the art to use nylon 6 as the polyamide in the active oxygen barrier layer 18.

Beckwith teaches the oxygen barriers may include depositions of silica and alumina (paragraph 0059).
Therefore, Beckwith discloses abuse layer (Item 14) corresponding to claimed another outer barrier layer, tie layer (Item 28), oxygen barrier corresponding to claimed inorganic barrier layer, passive oxygen layer (Item 20) corresponding to claimed second passive outer layer, active oxygen barrier layer (Item 18) corresponding to claimed barrier layer, passive oxygen layer (Item 22) corresponding to claimed first passive outer layer, tie layer (Item 28) corresponding to first tie layer, and sealant layer (Item 12) corresponding to the claimed outer layer.  Layers 20/18/22 of Beckwith correspond to the claimed central core layer.
Beckwith does not disclose the support layer for the oxide depositions, the inclusion of pigment in the outer barrier sealant layer or central core layer, or (second) tie layer disposed between the central core layer and the inorganic core layer.
Komada teaches a CVD-deposited silicon oxide gas barrier film on a base material (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vapor-deposited SiOx on a base material as the silica taught by Beckwith in the food package laminate taught by Beckwith.  Komada teaches that his silicon oxide film has extremely excellent gas barrier properties (Abstract). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two pigments in two different layers as taught by Siard in the food package laminate taught by Beckwith in view of Komada.  Siard teaches that the combination of the two pigments in the two different layers inhibit all light radiation and the effect of this radiation on the contents of the container is zero (page 1, lines 42-44). 
It is the examiner’s position that one of ordinary skill in the art would recognize that the two pigments of Siard could be incorporated into any of the layers of the laminate of Beckwith in view of Komada including the passive oxygen barrier layers (Items 20, 22), so the placement of one of the two pigments in each of the outer layers would be an obvious embodiment of the teachings of Beckwith in view of Komada and further in view of Siard, and thereby, arrive at the claimed invention, absent evidence that the selection of the layers into which the pigments are incorporated results in performance differences.
Therefore, Beckwith does not limit the position of the adhesive layer in the film, so it is the examiner’s position that one of ordinary skill in the art would recognize that tie layers/adhesive layers on both sides of the inorganic-polymer layers of Komada would be an obvious variant of the laminate taught by Beckwith in view of Komada and further in view of 
Therefore, Beckwith in view of Komada and Siard disclose abuse layer (Item 14) corresponding to claimed another outer barrier layer, tie layer (Item 28), oxygen barrier corresponding to claimed inorganic barrier layer, support layer (from Komada), tie layer corresponding to claimed second tie layer, passive oxygen layer (Item 20) including pigment (from Siard) corresponding to claimed second passive outer layer, active oxygen barrier layer (Item 18) corresponding to claimed barrier layer, passive oxygen layer (Item 22) including pigment (from Siard) corresponding to claimed first passive outer layer, tie layer (Item 28) corresponding to first tie layer, and sealant layer (Item 12) corresponding to the claimed outer layer.  Layers 20/18/22 of Beckwith correspond to the claimed central core layer, while the oxygen barrier of Beckwith/support layer of Komada corresponds to the claimed inorganic core layer.
Regarding claim 16, Beckwith in view of Komada in view of Siard teaches the elements of claim 10.
It is the examiner’s position that one of ordinary skill in the art would recognize that the two pigments of Siard could be incorporated into any of the layers of the laminate of Beckwith in view of Komada and further in view of Siard, so the placement of the two pigments in one of the outer layers and one of the tie layers would be an obvious embodiment of the teachings of Beckwith in view of Komada and further in view of Siard, and thereby, arrive at the claimed invention, absent evidence that the selection of the layers into which the pigments are incorporated results in performance differences.

Therefore, it would have been obvious to one of ordinary skill in the art based on the teaching of Beckwith, Komada, and Siard, to place the inorganic core layer between the two central layers and thereby arrive at the claimed invention, absent evidence that the arrangement of these groups of layers results in performance difference.
Specifically, the resulting structure of  Beckwith in view of Komada and Siard would be abuse layer (Item 14) corresponding to claimed another outer barrier layer, tie layer corresponding to another first tie layer, first central core layer (i.e. passive oxygen layer (Item 20) including pigment (from Siard) corresponding to claimed second passive outer layer, active oxygen barrier layer (Item 18) corresponding to claimed barrier layer, passive oxygen layer 
Regarding claim 21, Beckwith in view of Komada in view of Siard teaches the elements of claim 1, and Beckwith teaches that the two passive oxygen barrier layers (passive outer barrier layers) comprise polyamide (paragraph 0010), such as nylon 6 (paragraph 0062).  
Regarding claim 22, Beckwith in view of Komada in view of Siard teaches the elements of claim 1.
Beckwith does not disclose the oxygen transmission rate for his multilayer film with a three-layer passive/active/passive film configuration and an inorganic barrier layer.
However, it is the examiner’s position that given that Beckwith in view of Komada and further in view of Siard teach a laminate with the same layers in the same order and composed of the same materials as the claimed invention, the multilayer film of Beckwith in view of Komada and further in view of Siard would inherently have the same oxygen transmission rate at 80% relative humidity and 90⁰C as the claimed invention, and therefore, would possess the claimed oxygen transmission rate. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beckwith et al. (US Patent Application 2009/0061061, published 05 Mar. 2009, hereinafter Beckwith) in view of Komada (US Patent Application 2001/0038894 A1, published 08 Nov. 2001, hereinafter Komada) and further in view of Siard and Lemoine (GB 2086342 A, published 12 May 1982, hereinafter Siard) and further in view of Tabor et al. (US Patent 4,950,541, published 21 Aug 1990, hereinafter Tabor).
Regarding claim 9, Beckwith in view of Komada and further in view of Siard teaches the elements of claim 8.
Beckwith in view of Komada and further in view of Siard does not disclose the inclusion of maleic anhydride modified linear low density polyethylene (LLDPE) in his passive oxygen barrier layers (outer barrier layers).
Tabor teaches maleic anhydride grafts of LLDPE are useful as a blend component with polyamide (Abstract and col. 9, lines 55-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to blend the maleic anhydride-modified LLDPE into polyamide as taught by Tabor in the passive oxygen barrier layers (outer barrier layers) of the food package laminate taught by Beckwith in view of Komada and further in view of Siard.  Tabor teaches that the modified LLDPE improves the adhesive properties of the polyamide (col. 9, lines 62-65). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beckwith et al. (US Patent Application 2009/0061061, published 05 Mar. 2009, hereinafter Beckwith) in view of .
Regarding claim 18, Beckwith in view of Komada and further in view of Siard teaches the elements of claim 17.
Beckwith in view of Komada and further in view of Siard does not disclose the inclusion of a second inorganic core layer.
Topolski teaches a composite film structure as an oxygen barrier that contains two inorganic layers composed of silicon dioxide or aluminum oxide each deposited on support substrates (Abstract and col. 4, lines 31-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate two inorganic core layers as taught by Topolski in the packaging laminate taught by Beckwith in view of Komada and further in view of Siard.  Topolski teaches that the composite film with two inorganic layers provides unexpected oxygen barrier properties compared to the additive barrier properties of the individual layers forming the overall final structure (col. 3, lines 23-28). 

Response to Arguments
Applicant's arguments filed 30 Jul. 2021 have been fully considered.  The arguments regarding the 103 claim rejections based on Shaw, Phillips, Maro, and Kobayashi as primary references were persuasive.  However, the arguments regarding the 103 claim rejections based 
Applicant amended claims 1, 6-7, 10, and 12, cancelled claims 2-5, 11, and 13, and added claims 21 and 22.
Applicant argues that Beckwith teaches a passive barrier layer with active barrier layers on each side.
However, Beckwith teaches (paragraph 0026):
“For example, in one embodiment the multilayer film includes a multilayer oxygen barrier component comprising at least one of 1) an active oxygen barrier layer sandwiched between two passive oxygen barrier layers…”
Applicant argues that Kobayashi teaches away from a packaging laminate that contains polyolefin layers.
However, as presented above, Komada teaches a gas barrier film comprising a silicon oxide layer on a base material, in which the base material is a polyolefin, a polyester, a polyamide, a polyimide, or many other polymeric resins (paragraphs 0105-128).
Applicant argues that there is not disclosure in Beckwith of a tie layer between distinct barrier layers.
However, as presented above, Beckwith teaches the inclusion of one or more intermediate layers that are adhesive layers (paragraph 0012), and it is these intermediate (tie) layers that one of ordinary skill in the art would place between the distinct barrier layers.
Applicant argues that claim 1 recites that the outer barrier layer comprises a pigment, and applicant’s data shows the superior performance of a film with an inorganic barrier layer and pigment fillers (film 1) versus a film with an inorganic barrier layer and no pigment (film 5) or a film with neither inorganic barrier layer nor pigment (film 4). 
However, Beckwith in view of Komada in view of Siard teaches the inclusion of an inorganic barrier layer and pigments in a multilayer film.  The improvement in gas barrier performance by the inclusion of an inorganic ceramic layer on a polymeric substrate is well-known in the arts (Jones, US Patent 3,442,686, published 06 May 1969); therefore, it is not unexpected or surprising that inorganic layers increase barrier properties.
Further, applicant is comparing the performance of film 1 with film 5 and basing the difference in performance on the presence of pigment(s), whereas, as shown in the Table 8 of applicant’s specification (reproduced below), these two films have a different number of layers, and none of their ten or more layers are the same composition between the two films, and, therefore, there is not a proper side-by-side comparison.
Additionally, the data is not commensurate in scope with the scope of the present claims given that the layers in the examples each comprise specific components, while the presently claimed layers are much broader in scope.


    PNG
    media_image1.png
    821
    1198
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    859
    599
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Arent et al. (US Patent Application 2015/0125574 A1, published 07 May 2015) teaches a multilayer film comprising an EVOH layer, nylon 6 layer, barrier layers, and seal layers.  Blemberg et al. (US Patent Application 2005/0069719 A1, published 31 Mar. 2005) teaches a film structure with a nylon-EVOH-nylon configuration and an oxide layer.  Hatakeyama et al. (US Patent 6,063,503, published 16 May 2000) teaches an oxygen-absorbing multi-layer film with a gas barrier layer comprising a gas barrier layer, an EVOH layer, a nylon 6 layer, sealant layer, and pigments in a layer.  Hsu et al. (US Patent Application 2012/0148785 A1, published 14 Jun. 2012) teaches a heat-sealable gas barrier film with oxide and EVOH layers.  Moteki and Kotani (US Patent 5,756,171, published 26 May 1998) teaches a laminate film with an EVOH layer, an aluminum oxide layer, and polyolefin layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787